176 U.S. 92 (1900)
NEW ORLEANS
v.
WARNER.
No. 172.
Supreme Court of United States.
Distributed November 29, 1899.
Decided January 15, 1900.
PETITION FOR LIMITED REHEARING OF THE CASE REPORTED IN 175 U.S. AT PAGE 120.
*97 Mr. Richard De Gray, Mr. William Grant and Mr. J.D. Rouse filed a brief supporting the petition.
Mr. Samuel L. Gilmore and Mr. Branch K. Miller, solicitors for the city of New Orleans, filed an opposing statement.
MR. JUSTICE BROWN delivered the opinion of the court.
On motion for a rehearing upon briefs filed, and upon an affidavit of the death of the petitioner, John G. Warner, on March 21, 1899, it appearing in this case that the court overlooked the fact that the drainage warrants, which formed the basis of this suit, were duly presented for payment on June 6, 1876, it is
Ordered that the decree heretofore entered in this case be, and is hereby, vacated and set aside, and that a new decree be entered nunc pro tunc as of March 13, 1899, affirming the decree of the Circuit Court of Appeals in all respects.